Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 22, 2019

                                    No. 04-19-00303-CR

                                     Steven ROBLES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 304370
                        Honorable Monica Gonzalez, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on May 22, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court